Citation Nr: 0739560	
Decision Date: 12/14/07    Archive Date: 12/19/07

DOCKET NO.  04-29 949	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1.  Evaluation of reflex sympathetic dystrophy (RSD) of the 
right ankle, currently rated as 20 percent disabling.

2.  Entitlement to an increased rating for residuals of a 
right ankle injury, currently rated as 20 percent disabling.

3.  Entitlement to automobile and adaptive equipment, or for 
adaptive equipment only.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Barone, Counsel
INTRODUCTION

The veteran had active service from February 1990 to July 
1991.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Albuquerque, 
New Mexico.

In a May 2003 rating decision the RO increased the evaluation 
of a right ankle injury to 20 percent effective January 14, 
2003.  In a November 2004 rating decision the RO granted 
service connection for reflex sympathetic dystrophy of the 
right ankle and assigned an evaluation of 20 percent 
effective January 14, 2003.

In August 2006 the Board remanded the appeal for the 
procurement of records from the Social Security 
Administration.

The issues of entitlement to a higher rating for RSD of the 
right ankle and  automobile and adaptive equipment, or for 
adaptive equipment only are addressed in the REMAND portion 
of the decision below and are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

Residuals of a right ankle injury are manifested by marked 
limitation of  motion; there is no evidence of ankylosis of 
the right ankle.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 20 percent for 
right ankle disability have not been met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.159, 4.1-4.16, 4.40, 4.45, 4.71, 4.71(a), 
Diagnostic Code 5271 (2007).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2006); 
38 C.F.R. § 3.159(b) (2007); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Proper VCAA notice must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide; 
and (4) must ask the claimant to provide any evidence in his 
possession that pertains to the claim, in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable RO decision on a 
claim.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  

In the present case, the veteran's claim was received in 
January 2003, after the enactment of the VCAA.  

A January 2003 letter asked the veteran to submit or identify 
evidence of increased disability.  He was told that VA would 
make reasonable efforts to help him obtain evidence 
supportive of his claim.  

A letter dated in August 2004 discussed the evidence of 
record and told the veteran how VA would assist him in 
obtaining evidence.

In November 2004, the veteran was apprised of the actions 
taken by the RO.  He was asked to send any additional 
evidence that pertained to his claim.  The evidence of record 
was discussed and the veteran was told how VA would assist 
him.

A September 2006 letter included a discussion of the manner 
in which VA determines disability ratings and effective 
dates.

The Board finds that any defect with respect to the timing of 
the VCAA notice requirement was harmless error.  Although the 
notices were provided to the veteran after the initial 
adjudication, the veteran has not been prejudiced thereby.  
The content of the notice provided to the veteran fully 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) regarding VA's duty to notify.  Not only 
has the veteran been provided with every opportunity to 
submit evidence and argument in support of his claim and to 
respond to VA notices, but the actions taken by VA have 
essentially cured the error in the timing of notice.  
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the veteran has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claims. 

As the Federal Circuit Court has stated, it is not required 
"that VCAA notification must always be contained in a single 
communication from the VA."  Mayfield, supra, 444 F.3d at 
1333.  

In addition, identified treatment records have been obtained 
and associated with the record.  Social Security 
Administration records have also been obtained.  A VA 
examination has been conducted.  Moreover, the veteran has 
been afforded the opportunity to testify at a hearing before 
a decision review officer at the RO.  The veteran has not 
identified any additional evidence or information which could 
be obtained to substantiate the claim.  The Board is also 
unaware of any such outstanding evidence or information.  
Therefore, the Board is also satisfied that the RO has 
complied with the duty to assist requirements of the VCAA and 
the implementing regulations.

For the foregoing reasons, it is not prejudicial to the 
appellant for the Board to proceed to a final decision in 
this appeal.

Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (2007).  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (2007).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
38 C.F.R. §§ 4.1, 4.2 (2007); see also Francisco v. Brown, 7 
Vet. App. 55 (1994).

Where there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

The basis of disability evaluation is the ability of the body 
as a whole, or of the psyche, or of a system or organ of the 
body to function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. §§ 4.10, 4.40 and 4.45 are for 
consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to the absence or 
deformity of structures or other pathology, or it may be due 
to pain, supported by adequate pathology and evidenced by the 
visible behavior in undertaking the motion.  Weakness is as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. § 4.40.

With respect to joints, in particular, the factors of 
disability reside in reductions of normal excursion of 
movements in different planes.  Inquiry will be directed to 
more or less than normal movement, weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, 
deformity or atrophy of disuse.  38 C.F.R. § 4.45.

The intent of the Rating Schedule is to recognize actually 
painful, unstable or malaligned joints, due to healed injury, 
as entitled to at least the minimum compensable rating for 
the joint.  38 C.F.R. § 4.59.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.  
When a question arises as to which of two ratings apply under 
a particular diagnostic code, the higher evaluation is 
assigned if the disability more nearly approximates the 
criteria for the higher rating; otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7.  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the veteran.  38 C.F.R. § 4.3.

Normal ranges of ankle motions are 0 to 20 degrees for 
dorsiflexion and 0 to 45 degrees for plantar flexion. 38 
C.F.R. § 4.71, Plate II (2007).

The veteran's right ankle disability is rated pursuant to 38 
C.F.R. § 4.71a, Diagnostic Code 5271, which provides that 
limitation of motion of an ankle warrants a 10 percent 
evaluation if it is moderate or a 20 percent evaluation if it 
is marked.  Higher evaluations are provided under Diagnostic 
Code 5270 for ankylosis of the ankle.

The report of an April 2003 VA examination provides a 
comprehensive history of the veteran's right ankle 
disability.  The examiner noted that since the veteran's 
original injury in 1990, he had experienced almost constant 
pain.  The veteran reported that his pain was 10/10 and noted 
that he had daily giving way of his ankle.  He stated that he 
limited walking to 10 minutes.  Dorsiflexion of the right 
ankle was to 15 degrees and plantar flexion was to 15 
degrees, limited by pain.  Inversion of the right foot was to 
seven degrees and produced extreme pain.  Eversion was to one 
degree and also caused extreme pain.  The pertinent diagnosis 
was traumatic arthritis of the right ankle.

An additional VA examination was carried out in June 2004.  A 
review of the veteran's records was conducted.  The veteran 
reported pain on a level of 8-9/10 in his right ankle.  He 
reported swelling, locking, and instability of the right 
ankle, as well as lack of endurance.  He also reported 
episodes of dislocation.  The examiner noted that the veteran 
used a cane and that he reported having used a walker 
previously.  Range of motion testing revealed dorsiflexion to 
22 degrees and plantar flexion to 15 degrees.  

Careful review of the record reflects that the veteran's 
service-connected right ankle disability is manifested by 
such findings as limitation of motion, pain at rest, painful 
motion, and instability.  However, he is in receipt of the 
maximum evaluation for limitation of motion of the ankle.  An 
evaluation exceeding the currently assigned 20 percent 
requires the presence of ankylosis of the ankle and there is 
no evidence of ankylosis.  

The Board accepts that the veteran has functional impairment, 
pain, and pain on motion.  DeLuca.  However, neither the lay 
nor medical evidence reflects the functional equivalent of 
ankylosis of the ankle required for a higher evaluation.  
Rather, the examinations of record have established that 
while the veteran has marked limitation of motion of the 
right ankle, he does in fact retain some motion.

The Board observes that the veteran is competent to report 
that his disability is worse.  However, he is not a medical 
professional and his opinion is not competent in regard to 
matters requiring medical expertise.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494 (1992).  Rather, the more probative 
evidence consists of that prepared by neutral skilled 
professionals, and such evidence reflects that an evaluation 
in excess of 20 percent for the veteran's right ankle 
disability is not for application.


ORDER

Entitlement to an evaluation in excess of 20 percent for 
residuals of a right ankle injury is denied.


REMAND

As an initial matter, the Board notes that the VCAA is also 
applicable to the remaining issues on appeal.

Records received from the Social Security Administration 
(SSA) include private treatment reports that discuss the 
symptoms associated with the veteran's RSD.  In May 2003, 
S.G., M.D. indicated that the veteran would be an excellent 
candidate for the use of a motorized apparatus to improve his 
mobility.  He noted that the veteran's RSD of the right lower 
extremity was responsible for pain and swelling and that he 
had undergone numerous treatments without improvement.  Dr. 
G.'s reports indicate that the entire right lower extremity 
is affected by RSD.  However, it is unclear whether the 
entirety of the veteran's symptoms are related to the 
original in-service injury to his right ankle.  

The Board further observes that the AOJ has evaluated RSD 
analogously pursuant to the diagnostic criteria for paralysis 
of the sciatic nerve under 38 C.F.R. § 4.124a, diagnostic 
code 8520.  This criteria affords higher ratings for 
moderately severe or severe paralysis, neuritis, or neuralgia 
of the sciatic nerve.  

 The claim of entitlement to an automobile or other 
conveyance and adaptive equipment, or adaptive equipment only 
is inextricably intertwined with the claim for an increased 
rating for RSD of the right ankle.  Pending evidentiary 
development of the RSD issue may reveal loss of use of one 
foot, which is one of the requirements for automobile and 
adaptive equipment. 38 C.F.R. §§ 3.808, 17.156 (2007).  The 
Board has therefore concluded that it would be inappropriate 
at this juncture to enter a final determination on that 
issue.  See Henderson v. West, 12 Vet.App. 11 (1998), citing 
Harris v. Derwinski, 1 Vet.App. 180 (1991), for the 
proposition that where a decision on one issue would have a 
"significant impact" upon another, and that impact in turn 
could render any review of the decision on the other claim 
meaningless and a waste of appellate resources, the claims 
are inextricably intertwined.

In light of these circumstances, the Board has concluded that 
further development is required.  Accordingly, the case is 
REMANDED for the following action:

Schedule the veteran for a VA 
neurological examination to determine the 
nature and extent of the veteran's reflex 
sympathetic dystrophy (RSD).  The 
examiner should document all symptoms of 
RSD of the veteran's right ankle, and 
indicate whether the symptoms also affect 
the remainder of the veteran's right 
lower extremity.  For each affected 
nerve, the examiner should indicate the 
extent of disability.  The examiner 
should note all manifestations to include 
changes in sensation, strength, pain, 
atrophy, temperature or skin.

The examiner should also provide an 
opinion regarding whether there is loss 
of use of the right foot caused by the 
service-connected disability such that no 
effective function remains other than 
that which would be equally well served 
by an amputation stump at the site of 
election below the knee with use of a 
suitable prosthetic appliance.  This 
determination should be made on the basis 
of the actual remaining function of the 
foot, and should consider whether the 
acts of balance and propulsion could be 
accomplished equally well by an 
amputation stump with prosthesis.

The examiner should also provide the 
rationale for all opinions expressed, to 
include a discussion of other pertinent 
evidence of record where indicated.

If upon completion of the above action the claim remains 
denied, the case should be returned to the Board for further 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


